Citation Nr: 1241206	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  07-15 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back (lumbar) disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1978 to August 1980.  The Veteran also had some service in the Army Reserve and Army National Guard (unverified).

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2007, a statement of the case was issued in May 2007, and a substantive appeal was timely received in May 2007.  

The Board, in a January 2011 decision, remanded the issue of entitlement to service connection for a low back (lumbar) disorder and denied service connection for a neck disorder.  After proper development was taken, a supplemental statement of the case was issued on January 2012.  

There are no documents pertaining to this Veteran in the Virtual VA paperless claims processing system. 



FINDING OF FACT

The probative evidence of record reflects that the Veteran's currently diagnosed low back (lumbar) disorder is not etiologically related to service. 


CONCLUSION OF LAW

The criteria for establishing service connection for a low back (lumbar) disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice letter in April 2006.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Furthermore, following the Board Remand in January 2011, the Veteran was sent a letter dated February 2011 notifying her that the RO was developing additional evidence concerning her appeal for the low back claim.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical records and lay statements have been associated with the record.  

The Veteran was afforded a new VA examination in June 2011 and the examiner provided an etiological opinion with respect to the low back disability claim pursuant to the Board Remand in January 2011.  See 38 C.F.R. § 3.159(c)(4).  The Board finds that the VA examination in June 2011 is fully adequate as the VA examiner reviewed the Veteran's claims folder, examined the Veteran, considered the Veteran's self-reported history of low back symptoms, and provided an opinion that is consistent with the rest of the evidence of record.  

Furthermore, on May 2007, VA sent a request for medical records pursuant to the Authorization and Release form for Augusta Street Clinic.  A letter was sent to the Veteran and the Clinic pursuant to 38 C.F.R. § 3.159(c)(1).  Dr. R.J. with Augusta Street Clinic responded to the document request by June 2007.  The Board Remand resulted in further case development as the Veteran was sent a letter dated February 2011 requesting that she sign and submit a new Authorization and Release form for Dr. R.J. and Augusta Street Clinic.  The Veteran did not submit a new form or any new evidence pertaining to Dr. R.J. or Augusta Street Clinic.  She signed a RO waiver, which VA received in February 2012.

Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  




Principles and Theories of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. §§ 3.303, 3.307, 3.309.

Service connection will be presumed for certain chronic diseases if manifested to a compensable degree within 1 year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology, which requires a showing "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 


Case History

In her August 2006 statement, the Veteran contends that the onset of her back injury began in May 1987 at annual training when she was involved in an accident aboard an Army truck where an M-16 gun rack hit her in the back.  She avers that her current low back disorder is related to this back injury.

In its December 2010 Informal Hearing Presentation, the Veteran's representative asserted that pursuant to the Veteran's service treatment records, the onset of the Veteran's injuries began in February 1979 when she fell out of a truck while in service.  Service treatment records indicate the Veteran fell out of a truck in February 1979; however, the Veteran sustained an injury to her leg, not her back.  Neither the Veteran's 1978 entrance medical examination nor her 1980 separation medical examination indicate she incurred a back injury or suffered from recurrent back pain. 

Service treatment records dated in May 1987 indicate that on May 9, 1987, the Veteran, as a member of the 307th Chemical Company (SG), while traveling en route to training at Fort Bragg, suffered a back injury while riding in the back of a truck loaded with weapons and supplies.  According to the Veteran, she was struck in the back by an M-16 gun rack.  Emergency care records on May 9, 1987 indicate an assessment of a lower back strain as the Veteran experienced pain on palpitation and spasms in the lumbo-sacral area of the her back.  

For a few weeks after the accident, the Veteran sought treatment for low back pain as she was experiencing spasms of the lumbar section of her back.  Physician's notes approximately three weeks after the accident indicate that the Veteran reported suffering from a "jumping pain" in her cervical, lumbar and bilateral gluteal areas at a follow-up examination on May 28, 1987.  Physician's notes also indicate that the "pain is out of proportion to history and physical examination, I [the examiner] suspect secondary gain is involved here[,] i.e. malingering."  Nevertheless, the physician ordered an EMG for the Veteran to determine if she had incurred radiculopathy. 

An EMG was taken of the Veteran's back in June 1987 and it was determined that there was no electrophysiological evidence of a lumbo-sacral radiculopathy.  June 1987 service treatment records also indicate that the Veteran made no mention of lumbar pain, but rather, complained of pain in her right arm. 

In July 1987, the Veteran complained of chronic back pain, but the physician's note reveals his suspicion regarding the reason for such complaint.

Service treatment records indicate that at a follow-up examination in September 1987, the Veteran again complained of pain in the lumbar region of her back.  After an examination, the Veteran's lumbar spine demonstrated a normal range of motion, normal strength, reflexes were within normal limits and there was no sign of muscle spasm.  Based on these objective findings, the medical examiner concluded that the Veteran was suffering from a soft tissue contusion. 

In the Veteran's Report of Medical History pursuant to her enlistment in the Army National Guard in May 1993, the Veteran indicated that her present health was "good" and that she did not experience any recurrent back pain nor an inability to perform certain motions or an inability to assume certain positions.  Furthermore, the Veteran's Report of Medical Examination also indicated that the Veteran's spine and neurological tests to be within normal limits. 

Annual Medical Certificates dated in November 1994, September 1995, April 1997, and February 1998 consistently show that the Veteran reported she was not currently suffering from any medical/dental problems and that she was "fully fit" and "medically fit" to serve in the Army National Guard. 

The Veteran reported she was in good health in a May 1998 Report of Medical History and there was no indication she was suffering from recurrent back pain.  Moreover, the corresponding May 1998 Report of Medical Examination also indicated that the Veteran's spine and neurological tests were within normal limits and that she was fit for retention. 

An Annual Medical Certificate dated March 1999 indicated that the Veteran had been hospitalized in February 1999 for internal bleeding as a result of a tumor in her abdomen, which was later diagnosed as an ovarian cyst.  There was no mention by the Veteran of any recurrent back pain or discomfort in the March 1999 Annual Medical Certificate.

In March 2002, a 25-pound package fell from a conveyor belt and struck the Veteran on the back of her neck and upper shoulder area during private employment.  In August 2002, the Veteran was examined by Dr. W.M., a private physician.  The Veteran reported she was experiencing pain in the base of her neck and had difficulty sleeping at night, but denied having any prior neck or back problems.  Based on the physical examination and x-ray, Dr. W.M. diagnosed the Veteran with a sprained cervical and thoracic spine as well as a possible fracture of the C-2 vertebrae. Dr. W.M. recommended the Veteran undergo a CT scan of the C-2 vertebrae. 

In a progress note dated September 2002, Dr. W.M. indicated that the CT scan of the Veteran's cervical spine revealed no evidence of a fracture of the odontoid or a herniated nucleus pulpous.  He prescribed a physical therapy regimen in order to strengthen the Veteran's back and to increase its range of motion. 

In a progress note dated October 2002, Dr. W.M. noted that the Veteran's condition was improving and that the Veteran had full range of motion of her neck and minimal pain with extremes of motion despite a spasm in her left trapezius muscle.  As such, Dr. W.M. stated the Veteran could stop her formal therapy and saw no reason why the Veteran should not be able to return to her job if she so wished. 

In a January 2003 progress note, the Veteran reported a work-related injury to her left shoulder.  Progress notes from February 2003 through March 2003 reveal no mention of a back injury.

In August 2006, the Veteran submitted progress notes from a June 2006 doctor's visit for spasms in the neck and back.  The Veteran classified her lower back pain as "intermittent."  A musculoskeletal examination showed full range of motion for all joints and a neurological examination revealed unremarkable results.  

In October 2006, the Veteran's sister, mother, daughter and son all filed statements on the Veteran's behalf in support of her claim.  The Veteran's sister stated that the Veteran has had back problems ever since she was struck in the back by an M-16 gun rack while on training in 1987.  The Veteran's sister also stated that the Veteran is in constant pain and this constant pain is negatively affecting the Veteran's job and social life.  The Veteran's mother stated that the Veteran is in constant pain from her injuries and it is affecting her ability to do her job.  The Veteran's daughter stated the Veteran did not want to be grabbed or hugged around the injured area and that the Veteran was having problems going to work because her back injury has gotten worse over time.  Lastly, the Veteran's son stated that the Veteran could not lift him when he was young and she always had problems with certain movements.  The Veteran's son stated that as the Veteran has gotten older, her back problems have worsened and as a result, she may have to quit her job due to the constant pain. 

The Veteran underwent a VA examination of her lumbar spine and cervical spine in November 2006.  The VA examiner reviewed the Veteran's service treatment records from May 1987 to September 1987 as well as the July 2003 MRI and the August 2002, January 2003, March 2003 and July 2003 progress notes.  Range of motion of the lumbar spine was flexion 0 to 50, extension 0 to 12, lateral flexion, right and left with pain, 0 to 10 and rotation with pain was 0 to 20.  A physical examination of the cervical and lumbar spine revealed no spasm, but both were positive for tenderness with minimal palpation.  An x-ray of the lumbar spine was negative and the VA examiner commented that he could not explain the severe loss of motion of the lumbar spine given the x-ray's objective findings.  The examiner provided a negative nexus opinion for the cervical spine (neck) issue.

A January 2007 private medical record reveals the Veteran was complaining of midline spinal pain in the neck and upper thoracic vertebra. The Veteran denied lumbar back pain but had paresthesia of the lower extremities bilaterally over the anterior thigh in the L-2 dermatome. Objective tests, in pertinent part, revealed the range of motion for the lumbar spine was flexion 0 to 90, extension 0 to 5, right rotation 0 to 30 and left rotation 0 to 30.  The private examiner diagnosed the Veteran with thoracic scoliosis, thoracic back pain, lumbago with bilateral myelopathy, cervicalgia and cervical degenerative disc disease at C5/C6 without myelopathy. 

In a letter dated May 2007, Dr. R.J., a chiropractor, states that he treated the Veteran's back injury soon after the May 1987 accident. In the letter, Dr. R.J. stated that after examining the Veteran he concluded that the Veteran had suffered a stretching and tearing injury of muscles and ligaments in the area of the fourth and fifth vertebrae of her lower back as a result of the May 1987 accident. Dr. R.J. formally diagnosed the Veteran has having lumbar disc degeneration and lumbar segmental dysfunction. Dr. R.J. stated that the Veteran reached a stable stage of healing in September 1988, but noted that tearing of muscles and ligaments in the neck and lower back cause spurring and increased disc degeneration. Dr. R.J. opined that to a reasonable degree of chiropractic certainty, the Veteran's current back injuries and symptoms were related to the May 1987 accident. It does not appear that Dr. R.J. provided any treatment to the Veteran subsequent to September 1988.

The Veteran was afforded another VA examination in June 2011.  The VA examiner reviewed the casefile, medical records, and the Veteran's self-reported history of her lower back condition.  The Veteran claimed to have intermittent and progressive problems of her lower back since the 1987 injury in service.  She reported a history of lower back flare-ups, which she described as severe in nature, every one to two months for one to two days at a time.  The Veteran reported symptoms of fatigue, decreased motion, stiffness, spasms, daily lower back "tight" pain (mild to moderate) which was constant in nature, and "tingling" radiation located at both anterior thighs.  

Upon physical examination of the spine, the spine and gait appeared normal and the examiner noted lumbar flattening, but no ankylosis.  An examination of the muscles in the spine revealed pain with motion, tenderness, and spasms on the left side.  Range of motion tests revealed flexion 0 to 55 degrees, extension 0 to 5 degrees, right and left rotations 0 to 20 degrees, and right and left flexion 0 to 20 degrees.  Reflex, sensory, and detailed motion examinations were conducted and results were discussed as well.  

X-ray studies revealed mild degenerative changes of the lumbar spine.  The examiner's diagnosis was degenerative arthritis and degenerative disc disease of the lumbar spine.  Effects on occupational and daily activities were noted.  

The VA examiner provided an etiological opinion and rationale following the examination, which is summarized below.  

It is less likely than not . . . that any current diagnoses corresponding to the Veteran's low back disability were caused by, a continuation of, or related to her military service in any way.  The nature of the back injury described in the concurrent STR's [service treatment records] is that of a lumbar strain.  The natural history of this condition is of complete resolution of symptoms without residuals in > 90% of the cases . . . .  Notwithstanding the submitted lay evidence and records of the previous treating providers . . . the STR's clearly document a symptom-free period between enlistment exam 21 May 93 and periodic exam 3 May 98 . . . .  The current physical findings must then be explained by unrelated conditions that occurred after her time of military service.  The C file does reference treatment of additional injuries to the spine during her post-military service employment.  There is additionally no evidence that her documented back injury during service has in any way aggravated her current lower back condition, particularly in light of the symptom-free period during the 1990's . . . .   According to additional references in the current body of medical literature such as from the National Institute of Health, the current lumbar diagnoses listed above are more likely than not due to natural progression.  This assumption is further supported by the notes in the C file from the Fig Tree medical practice [January 2007], in which it is referenced in the 2006 notation that lumbar spine films had been read as negative.  

Analysis

As stated above, in order to establish service connection for a claimed disability, there must be (1) evidence of a current disability; (2) evidence of the in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 

In this case there is evidence of a current disability as the June 2011 VA examiner diagnosed the Veteran with degenerative arthritis and degenerative disc disease of the lumbar spine.  In addition, there is medical and lay evidence of an in-service injury to the Veteran's back.  Service treatment records show that the Veteran had recurrent back pain in 1987 and the Veteran has provided consistent testimony throughout the duration of the appeal, that she injured her back when an M-16 gun rack struck her back in May 1987.  Thus, after resolving all reasonable doubt in favor of the Veteran, the Board finds that there is credible lay testimony of an in-service injury to the Veteran's low back or lumbar spine. 

The key component is whether there is evidence of a nexus between the claimed in-service injury and the current disability.  While the Veteran is competent to describe her low back disability, she is not competent to provide testimony regarding the etiology of this disability.  See Davidson v. Shinseki, 581 F.3d 1316 (Fed. Cir. 2009) (lay evidence is competent when a layperson is competent to identify a medical condition, when a layperson is reporting a contemporaneous medical diagnosis, or when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); see also Jandreau, 492 F.3d at n.4 (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The etiology of the Veteran's claimed low back disability is not a simple identification that a layperson is competent to make.  Therefore, without any medical training in the area, the Veteran is not competent to provide her opinion on the etiology of her low back disability. 

There are primarily two medical opinions addressing whether a relationship exists between the Veteran's May 1987 injury and her current disability.  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may accept one medical opinion and reject others.  Id.  At the same time, the Board cannot make its own independent medical determinations, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board must determine the weight to be accorded the various opinions in this case based on the quality of the evidence and not necessarily on its quantity or source. 

In the present case, one opinion is in favor of the Veteran's claim and one opinion against the Veteran's claim.  See 38 C.F.R. §3.102.  The opinion found in the May 2007 letter submitted by Dr. R.J. provides support for a determination of service connection as he opined that as a result of the Veteran's accident in May 1987, she suffered a stretching and tearing of her muscles and ligaments in the area of the fourth and fifth vertebrae of her lower back (diagnosed as lumbar disc degeneration).  The opinion of the June 2011 VA examiner weighs against a determination of service connection, as he opined that it is less likely than not that the Veteran's current low back disability was caused by, a continuation of, or related to her military service.  Instead, the VA examiner believed that the current physical findings can be explained by unrelated conditions that occurred after the Veteran's service.  

The Board finds that the June 2011 recent VA examiner's opinion to be more probative than the letter submitted by Dr. R.J. in May 2007.  The VA examiner based his medical conclusion on the fact that the Veteran was injured in May 1987 and the natural history of conditions involving a lumbar strain are such that the issue would resolve without residuals in greater than 90 percent of the cases.  Furthermore, the VA examiner elaborated that the service treatment records document a symptom-free period from May 1993 through May 1999.  Hence, he opined that the current low back disorder must then be attributed to an unrelated condition that occurred after service, such as post-service injuries documented in the casefile.  The VA examiner also offered a medical opinion that such lumbar diseases are more likely than not due to natural progression.  This conclusion is corroborated by the Veteran's medical treatment records from May 1993 until March 1999, which fail to show chronic complaints of recurrent back pain.  In fact, this evidence reveals the exact opposite as the Veteran affirmatively denied back complaints and was considered fit for service in the Army Reserve and Army National Guard. 

In a September 2012 brief, the Veteran's representative suggests that the VA examiner should not be considered credible due to an allegation that the VA examiner has "a history of professional discipline stretching across at least three states."  The representative provided the Board with a link, which, upon review of the website, the Board finds that the proffered material on the website does not prove that the June 2011 VA examiner is in fact the same person as the one identified by the Veteran's representative on the website.  Even if those two individuals were the same person, further Internet research shows that the disciplinary issue had been resolved.

The Board notes that Dr. R.J. did not address this lapse in time between September 1987 and March 2002 between back injuries and in fact stated that the Veteran reached a stable stage of healing in September 1988.  Furthermore, it is uncertain whether Dr. R.J.'s conclusions are supported by his treatment records or other evidence as he provided no other evidence.  It also remains uncertain whether Dr. R.J. subsequently treated the Veteran after September 1988.  VA has attempted to obtain all medical records from Dr. R. J. and the Augusta Street Clinic pursuant to VA's duty to assist; however, no additional medical records were provided.  Accordingly, the Board finds Dr. R.J.'s opinion less probative than the opinion provided by the June 2011 VA examiner.

Along these same lines, although the Veteran and her relatives stated she had suffered from back pain since the May 1987 accident, the record shows that the Veteran did not complain of any back symptoms to any medical providers from September 1987 to March 2002, when her work-related back injury occurred.  The Veteran specifically denied having any prior back problems when she was examined by Dr. W.M. in August 2002 and specifically denied back problems during her prior military service.  These statements were made during the course of treatment, prior to the filing a disability claim, and are highly probative.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  It is at the time of the VA examination in June 2011 when the Veteran asserts on-going problems with her low back since the in-service accident.  Given the various contradictory statements and records, the assertion of continuity of symptoms by the Veteran and her family members does not appear credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Therefore, taking into consideration all of the foregoing, the Board finds that the Veteran's current low back disability did not manifest during service as there is no continuity of symptomatology shown to be related to the current disability.  In addition, there is no competent and probative evidence of a nexus between the Veteran's current low back disorder and her period of service.  Accordingly, the claim for service connection for a low back disorder is denied. 

In reaching this determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a low back (lumbar) disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


